                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 COREY HENDERSON,                                 )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 1:16-cv-466-TFM-B
                                                  )
 MARY COOKS,                                      )
                                                  )
        Respondent.                               )

                                          JUDGMENT

       In accordance with the Order entered on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that JUDGMENT is entered in favor of Respondent Mary Cooks and against

Petitioner Corey Henderson such that this action under 28 U.S.C. § 2254 is DENIED and

DISMISSED with prejudice.

       Further, the Court determines that Henderson is not entitled to a Certificate of

Appealability and therefore is not entitled to appeal in forma pauperis.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 18th day of June 2019.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
